Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.116 Filed 06/25/20 Page 1 of 34




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                                            Case No. 12-cr-20751
v.
                                                          Hon. Robert H. Cleland
WILLIAM MICHAEL HOWARD.,
                                                     Oral Argument Requested
      Defendant.



 Gjon Juncaj (P63256)                     Wade G. Fink (P78751)
 Assistant United States Attorney         WADE FINK LAW PC
 211 W. Fort Street, Suite 2001           370 E. Maple Rd., Third Floor
 Detroit, Michigan 48226                  Birmingham, Michigan 48009
 (313) 226-9623                           (248) 712-1054
 gjon.juncaj@usdoj.gov                    wade@wadefinklaw.com
 Attorneys for the United States          Attorneys for William Howard


       EMERGENCY MOTION FOR COMPASSIONATE RELEASE

      Defendant William Howard (“Howard”), through counsel, WADE FINK

LAW, P.C., moves this Court for an order reducing his sentence and releasing him

from prison under the compassionate release provision of 18 U.S.C. § 3582, as

modified by the First Step Act. Such an Order is warranted not only because Howard

has numerous underlying health conditions which increase his risk of developing
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.117 Filed 06/25/20 Page 2 of 34




catastrophic health consequences should he contract COVID-19, but also because

Howard has already served the majority of his sentence.

       In the alternative, Howard humbly requests an order of home confinement or

similar terms under supervised release.

       Pursuant to Local Rule 7.1, the undersigned sought concurrence on this

motion on June 24, 2020, but the government has not yet given an indication as to

whether it will concur. Given the emergency nature of the motion, it is being filed

now.


Date: June 25, 2020                           Respectfully Submitted,

                                              WADE FINK LAW P.C.

                                              /s/ Wade G. Fink
                                              Wade G. Fink (P78751)
                                              Attorneys for Defendants
                                              370 E. Maple Rd., Third Floor
                                              Birmingham, MI 48009
                                              248-712-1054
                                              wade@wadefinklaw.com




                                          2
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.118 Filed 06/25/20 Page 3 of 34




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                                             Case No. 09-20236
v.
                                                         Hon. Robert H. Cleland
MICHAEL WILLIAM HOWARD,
                                                     Oral Argument Requested
      Defendant.



 Gjon Juncaj (P63256)                     Wade G. Fink (P78751)
 Assistant United States Attorney         WADE FINK LAW PC
 211 W. Fort Street, Suite 2001           370 E. Maple Rd., Third Floor
 Detroit, Michigan 48226                  Birmingham, Michigan 48009
 (313) 226-9623                           (248) 646-8292
 gjon.juncaj@usdoj.gov                    wade@wadefinklaw.com
 Attorneys for the United States          Attorneys for Michael Howard


          BRIEF IN SUPPORT OF EMERGENCY MOTION FOR
                    COMPASSIONATE RELEASE




                                      i
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.119 Filed 06/25/20 Page 4 of 34




                          TABLE OF CONTENTS

TABLE OF AUTHORITIES…………………………………………………….iii

STATEMENT OF ISSUES……………………………………….………...……vi

I.     INTRODUCTION AND FACTUAL BACKGROUND…….……..……..1

II.    ARGUMENT…………………………………………....………….………2

         A. THE PRISON SETTING COMBINED WITH HOWARD’S
            UNDERLYING HEALTH CONDITIONS CONSTITUTES A
            COMPELLING AND EXTRAORDINARY CIRCUMSTANCE
            WARRANTING RELEASE………………………………..………...2

            1. Prisons Are “Tinder Boxes For Infectious Disease……………….5

            2. Howard’s Underlying Health Conditions………………………..12

            3. A Sentence Reduction Is Also Consistent With The Sentencing
               Commission’s Policy Statements And The Factors Outlined In §
               3553(a)………………………..………………………………….17

         B. ALTERNATIVELY, THIS COURT SHOULD PERMIT HOWARD
            TO COMPLETE HIS SENTENCE IN HOME CONFINEMENT….23

III.   CONCLUSION……………………………………………………….…...24




                                     ii
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.120 Filed 06/25/20 Page 5 of 34




                         TABLE OF AUTHORITIES

Cases

Harrell v. United States, No. 13-20198, 2020 U.S. Dist. LEXIS 92944 (E.D. Mich.
May 28, 2020) …………………………………………………………………….15

Howard v. United States, No. 16-cr-20222-2, 2020 U.S. Dist. LEXIS 90130 (E.D.
Mich. May 22, 2020) ……………………………………………………………...14

In re Manrique, No. 19-mj-71055-MAG-1 (TSH), 2020 U.S. Dist. LEXIS 50017
(N.D. Cal. Mar. 19, 2020) …………………………………………………………10

Miller v. United States, No. 16-20222-1, 2020 U.S. Dist. LEXIS 62421 (E.D. Mich.
Apr. 9, 2020) ……………………………………………………………………...17

United States v. Alam, No. 20-1298, 2020 U.S. App. LEXIS 17321 (6th Cir. June 2,
2020) ……………………………………………………………………………….3

United States v. Atwi, No. 18-20607, 2020 U.S. Dist. LEXIS 68282 (E.D. Mich. Apr.
20, 2020) ………………………………………………………………………….12

United States v. Butler No. 18 Cr. 834 (PAE), Dkt. 461, 2020 U.S. Dist. LEXIS
61021 (S.D.N.Y. Apr. 7, 2020) …………………………………………………..24

United States v. Cassidy, No. 17-CR-116S, 2020 U.S. Dist. LEXIS 84692
(W.D.N.Y. May 13, 2020) …………………………………………………………6

United States v. Coker, No. 3:14-CR-085, 2020 U.S. Dist. LEXIS 66286 (E.D. Tenn.
Apr. 15, 2020) ……………………………………………………………………4, 5

United States v. Copeland, No. 03-cr-01120 (FB), 2020 U.S. Dist. LEXIS 87983
(E.D.N.Y. May 19, 2020) …………………………………………………………17

United States v. Credidio, No. 19 Cr. 111 (PAE), Dkt. 62, 2020 U.S. Dist. LEXIS
58238 (S.D.N.Y. April 2, 2020) …………………………………………………..24

United States v. Daugerdas, No. 09cr581, 2020 U.S. Dist. LEXIS 77658 (S.D.N.Y.
May 1, 2020) ……………………………………………………………………...19



                                       iii
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.121 Filed 06/25/20 Page 6 of 34




United States v. Delgado, No. 3:18-cr-17-(VAB)-1, 2020 U.S. Dist. LEXIS 84469
(D. Conn. Apr. 30, 2020) ………………………………………………………….18

United States v. Echevarria, 2020 U.S. Dist. LEXIS 77894
(D. Conn. May 4, 2020) …………………………………………………………….5

United States v. Goldman, No. 2:18-cr-00077-TLN, 2020 U.S. Dist. LEXIS 96828
(E.D. Cal. June 2, 2020) …………………………………………………………5, 6

United States v. Hammond, 2020 U.S. Dist. LEXIS 67331
(D.D.C. April 16, 2020) …………………………………………………………...17

United States v. Lacy, No. 15-cr-30038, 2020 U.S. Dist. LEXIS 76849, at *1 (C.D.
Ill. May 1, 2020)…………………………………………………………………..16

United States v. Martin, No. 18-CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451
(S.D.N.Y. Apr. 10, 2020) …………………………………………………………13

United States v. Matecki, No. 2:15-cr-00177-TLN, 2020 U.S. Dist. LEXIS 86155
(E.D. Cal. May 14, 2020) …………………………………………………………..6

United States v. Meron, No. 2:18-cr-0209-KJM, 2020 U.S. Dist. LEXIS 97687 (E.D.
Cal. June 2, 2020) …………………………………………………………………..5

United States v. Moore-Brown, No. 3:17-CR-129, 2020 U.S. Dist. LEXIS 81293
(M.D. Pa. May 8, 2020) ……………………………………………………………5

United States v. Pomante, No. 19-20316, 2020 U.S. Dist. LEXIS 85626 (E.D. Mich.
May 15, 2020) …………………………………………………………………11, 25

United States v. Rahim, No. 16-20433, 2020 U.S. Dist. LEXIS 89355 (E.D. Mich.
May 21, 2020) …………………………………………………………………….11

United States v. Reddy, No. 13-cr-20358, 2020 U.S. Dist. LEXIS 82208 (E.D. Mich.
May 11, 2020) …………………………………………………………………….15

United States v. Rodriguez, No. 03-00271, 2020 U.S. Dist. LEXIS 58718 (E.D. Pa.
Apr. 1, 2020) ………………………………………………………………..7, 20, 21




                                       iv
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.122 Filed 06/25/20 Page 7 of 34




United States v. Sawicz, No. 08-cr-287 (ARR), 2020 U.S. Dist. LEXIS 64418
(E.D.N.Y. Apr. 10, 2020). …………………………………………………….21, 23

United States v. Scparta, No. 18-cr-578 (AJN), 2020 U.S. Dist. LEXIS 68935
(S.D.N.Y. Apr. 19, 2020) …………………………………………………………16

United States v. Stephenson, No. 3:05-CR-00511, 2020 U.S. Dist. LEXIS 89591
(S.D. Iowa May 21, 2020) ………………………………………………………...16

United States v. Vo Duong Tran, No. CR 08-00197-DOC, 2020 U.S. Dist. LEXIS
65414 (C.D. Cal. Apr. 10, 2020) …………………………………………………..13

United States v. White, No. 13-cr-20653-1, 2020 U.S. Dist. LEXIS 88542 (E.D.
Mich. May 20, 2020) ……………………………………………………………...18

Statutes and Rules

18 U.S.C. § 922(g)(1)..……………………………………………..………………1

18 U.S.C. § 3582…………………………………………………….……….passim

U.S.S.G. § 1B1.13………………………………………………………………...21




                                     v
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.123 Filed 06/25/20 Page 8 of 34




                          STATEMENT OF ISSUES

      1.    Has   Howard     demonstrated   a   compelling   and   extraordinary

circumstance warranting compassionate release in light of his incarceration, age,

diabetes, hypertension, obesity, chronic Hepatitis C, and hyperlipidemia, all of

which heighten his risk of developing life-threatening complications should he

contract COVID-19?

            Defendant answers, yes.

      2.    Has Howard demonstrated that a reduction in sentence would be

consistent with Section 3353(a) factors and policy statements issued by the

Sentencing Commission, which require the Court to consider Howard’s danger to

society and other elements, when Howard has taken steps to better himself since

incarcerated?

            Defendant answers, yes.




                                       vi
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.124 Filed 06/25/20 Page 9 of 34




             I.    INTRODUCTION AND FACTUAL BACKGROUND

      On November 15, 2012, William Howard was indicted for possessing a

firearm as a felon in violation of 18 U.S.C. § 922(g)(1) stemming from an arrest on

July 24, 2012. Indictment, ECF No. 13, PageID.26. On that date, Howard had

stumbled upon children attempting to assemble a gun in an alleyway. He confiscated

the inoperable firearm to prevent them from hurting themselves or others but was

arrested minutes later before he could dispose of the gun. Deft’s Sent. Memo, ECF

No. 25, PageID.77.

      Despite the parties disagreement on why Howard had a fire arm when he was

approached by law enforcement, Howard took responsibility for illegally possessing

the gun and pled guilty to one count of possessing a stolen firearm. Plea Agreement,

ECF No. 23, PageID.54. Howard’s agreed-upon sentencing guidelines were

expressed as 120 months. Id. at PageID.55. On August 22, 2013, Howard was

subsequently sentenced to 120 months. Judgement, ECF No. 30, PageID.104.

      Howard is currently serving his sentence at FCI Ashland Satellite Camp in

Ashland, Kentucky and is scheduled to be released in less than two years – on April

4, 2022. Exhibit A, BOP Inmate Data. To date, Howard has served over four fifths

of his sentence.1 He is 63 years old, obese, and suffers from diabetes, hypertension,

chronic Hepatitis C, and hyperlipidemia. Because of his underlying health


      1
          Howard only has 21 months, or 17%, of his 120 month sentence remaining.

                                         1
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.125 Filed 06/25/20 Page 10 of 34




conditions, Howard is at a high risk for developing catastrophic health consequences

should he contract COVID-19.

      Howard now files this motion for his compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). This Court should grant such relief for the following

reasons: first, Howard has satisfied the exhaustion requirement contained in Section

3582. Second, Howard asserts that the global health crisis, in combination with his

underlying    health   conditions,     constitutes   compelling   and   extraordinary

circumstances warranting his compassionate release as the conditions render him

especially vulnerable to developing a severe case of COVID-19. Third, a reduction

in Howard’s sentence would not be contrary to the factors outlined in Section

3553(a) and would be consistent with the Sentencing Commission’s policy

statements.

      In the alternative, Howard asks that this court allow him to serve the remaining

21 months of his sentence in home confinement or on similar supervised release

conditions.

                                 II.      ARGUMENT

A.    THE PRISON SETTING COMBINED WITH HOWARD’S
      UNDERLYING  HEALTH   CONDITIONS CONSTITUTE  A
      COMPELLING  AND   EXTRAORDINARY  CIRCUMSTANCE
      WARRANTING RELEASE.

      18 U.S.C. § 3582, as amended by the First Step Act, provides that a defendant

must “fully exhaust [] all administrative rights” or otherwise “wait for 30 days after


                                            2
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.126 Filed 06/25/20 Page 11 of 34




the warden’s receipt of [their] request.” United States v. Alam, No. 20-1298, 2020

U.S. App. LEXIS 17321, at *5 (6th Cir. June 2, 2020).2

       Howard has exhausted administrative requirements. On April 6, 2020 Howard

submitted the first of numerous petitions to the BOP, requesting home confinement.

Exhibit B, April 6, 2020 Petition. In his Inmate Request to Staff, Howard pleaded

his case to BOP staff for release, stating “I am 63 years old. I have diabetes, high

blood pressure, and high cholesterol . . . I have somewhere to go in order to be safe

for the home confinement program.” Id. Howard, however, was later notified that

his request for home confinement was denied because of an armed robbery

conviction 40 years ago and because he was disciplined in the past year for being

late to a call out. Id.

       Howard then submitted an Informal Resolution Attempt, emphasizing that he

was “at very high risk for coronavirus due to [his] health. Social distancing is not

possible in prison.” Exhibit C, May 7, 2020 Informal Resolution Attempt. The

Warden of FCI Ashland responded on May 18, 2020, denying his request one more.

Exhibit D, Warden Denial. Howard continued to file petitions disputing his

ineligibility based on the armed robbery conviction after the denial. Exhibit E,

Exhibit F. Howard has recently begun feverishly submitting requests for



       2
           All unpublished cases attached as Exhibit Q.


                                           3
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.127 Filed 06/25/20 Page 12 of 34




compassionate release. Exhibit G, June 2, 2020 Compassionate Release Request.

On June 4, 2020, a Reduction in Sentence Coordinator for FCI Ashland denied his

compassionate release response because Howard “failed to provide all of the

documentation as required in the Program Statement.” Exhibit H, June 4, 2020

Denial.

      The BOP, with the government’s guidance, continues to evolve its arguments

searching for any creative argument or technicality in the compassionate release

process to keep vulnerable inmates incarcerated and prevent them from reaching the

courts. These arguments not only lack humanity but they run contrary to the plain

language and obvious purpose of § 3582. Howard is an inmate, not a lawyer versed

in administrative law or statutory interpretation. His multiple, different petitions to

the BOP demonstrate that he tried everything possible to file the correct paperwork.

      Because Howard anticipates that the government will indeed argue that his

petitions and compassionate release requests are flawed and therefore fatal to his

satisfaction of the exhaustion requirement, Howard urges this Court to view his

petitions liberally and either (1) construe his home confinement requests as a request

for compassionate release, or (2) find that the BOP’s denial of his compassionate

release request satisfies the mandatory exhaustion requirement.3


      3
       See United States v. Coker, No. 3:14-CR-085, 2020 U.S. Dist. LEXIS 66286,
at *9 (E.D. Tenn. Apr. 15, 2020) (declining to “hold [a defendant] to the same
standards of semantic precision that it would hold an attorney” where the

                                          4
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.128 Filed 06/25/20 Page 13 of 34




      In fact, Howard’s requests for home confinement contained sufficient

information to constitute a properly submitted compassionate release request. 28

C.F.R. § 571.61 states that a compassionate release request must include

             at minimum the following information: (1) the
             extraordinary or compelling circumstances that the inmate
             believes      warrant      consideration;     and       (2)
             proposed release plans, including where the inmate will
             reside, how the inmate will support himself/herself, and, if
             the basis for the request involves the inmate's health,
             information on where the inmate will receive medical
             treatment, and how the inmate will pay for such treatment.

United States v. Goldman, No. 2:18-cr-00077-TLN, 2020 U.S. Dist. LEXIS 96828,

at *3-5 (E.D. Cal. June 2, 2020) (internal quotations omitted).

      In the April 6, 2020 petition, Howard listed his medical conditions that

increase his vulnerability to catastrophic health consequences should he contract

COVID-19 and stated that he had a place to live should he be released. Consequently



defendant had submitted a CARES Act request for home confinement instead of a
compassionate release request pursuant to Section 3582); United States v. Meron,
No. 2:18-cr-0209-KJM, 2020 U.S. Dist. LEXIS 97687, at *7 (E.D. Cal. June 2,
2020) (finding that although home confinement and compassionate release are two
different remedies, it “does not necessarily mean the court should not construe
defendant's [request for home confinement] as sufficient to trigger any exhaustion
clock applicable to compassionate release requests.”); United States v. Echevarria,
2020 U.S. Dist. LEXIS 77894, at *2 (D. Conn. May 4, 2020) (finding the exhaustion
requirement satisfied where a defendant submitted a request for home confinement
over 30 days prior); United States v. Moore-Brown, No. 3:17-CR-129, 2020 U.S.
Dist. LEXIS 81293, at *3 (M.D. Pa. May 8, 2020) (treating a defendant’s request
“for compassionate release to home confinement” as a request for compassionate
release, starting the clock for exhaustion, but ultimately finding no exhaustion).

                                          5
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.129 Filed 06/25/20 Page 14 of 34




Howard urges this Court to find that he has satisfied the exhaustion requirement

contained in § 3582. See United States v. Matecki, No. 2:15-cr-00177-TLN, 2020

U.S. Dist. LEXIS 86155, at *4-5 (E.D. Cal. May 14, 2020) (construing an inmate’s

request for home confinement as a request for compassionate release where the

petition described the inmate’s age, medical conditions, and his proposed residence

without specifically mentioning § 3582); Goldman, 2020 U.S. Dist. LEXIS 96828

at *3-5 (finding same where an inmate asserted that he was at increased risk for

contracting COVID-19 because of his proximity to others who had tested positive

or were awaiting results and listed details about his re-entry plan).

      Having exhausted, Section 3582 next instructs a court considering

compassionate release to determine “whether extraordinary and compelling reasons

exist for a sentence reduction” and whether “a sentence reduction is consistent with

the applicable Sentencing Guidelines provisions.” United States v. Cassidy, No. 17-

CR-116S, 2020 U.S. Dist. LEXIS 84692, at *4 (W.D.N.Y. May 13, 2020) (quoting

§ 3582(c)(1)(A)). Howard submits that his underlying health conditions in light of

the extreme ease of transmission of COVID-19, constitute an extraordinary and

compelling circumstance. Howard also submits that his release would be consistent

with the Sentencing Guidelines.




                                          6
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.130 Filed 06/25/20 Page 15 of 34




      1.     Prisons Are “Tinder Boxes For Infectious Disease”4

      Howard is being housed at the satellite camp at FCI Ashland, a BOP facility

located in Kentucky – a state which continues to report an increase of COVID-19

cases following a reopening of the economy.5 Based on the steady presence of the

virus in the surrounding area of the prison, “the likelihood that [the virus] is inside

of FCI Ashland already is more probable than not. And if it is not already, it is a

virtual certainty that it will be in the relative near future” according to epidemiologist

Katie Lin Brasher- Beaudry. Exhibit I Affidavit and CV of Katie Brasher-Beaudry,

MPH at para. 3.

      Ms. Brasher-Beaudry is trained as an epidemiologist, with a master’s degree

in public health. Her experience is consulting in infection prevention and

epidemiology. She conducts surveillance of healthcare acquired infections and

tracks infections to their source using clinical data, as well as consults on

communicable diseases to identify causal associations.

      In coming to her conclusion about FCI Ashland, Ms. Brasher-Beaudry stated

that “with Kentucky moving forward with reopening plans despite the state



      4
       United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 U.S. Dist.
LEXIS 58718, at *2 (E.D. Pa. Apr. 1, 2020).
      5
      A ‘Very Fragile Place.’ Kentucky Sees 234 New Cases of COVID-19, Three
More Deaths, https://www.kentucky.com/article243632232.html


                                            7
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.131 Filed 06/25/20 Page 16 of 34




continuing to report triple digit number of confirmed COVID-19 cases, the staff at

FCI Ashland will assuredly be exposed to the virus present in Boyd County.” Id. at

para. 5. Indeed, Boyd County, where FCI Ashland is located has 54 confirmed cases

of COVID-19, and 3 deaths.6 Ms. Brasher-Beaudry noted that because the virus lurks

in the vicinity of the prison that “the probability of COVID-19 entering FCI Ashland

is extremely high” because staff who can now frequent gyms, bars, and movie

theaters in their free time are coming in and out of the prison on a daily basis. Id. at

para 7. In fact, upon information and belief, Howard was just informed yesterday

that a staff member at FCI Ashland’s satellite camp has tested positive for COVID-

19.

      FCI Ashland reporting its first confirmed case of the virus was only a matter

a time. Ms. Brasher-Beaudry emphasized that the lack of testing at FCI Ashland was

not painting an accurate picture, which is important because as of tonight, the BOP

website is still not reflecting this positive test. Of the 1,095 inmates housed at either

FCI Ashland and the adjacent minimum-security satellite camp, only ten inmates,

or .009% of the facility’s population, have been tested for the virus.7 Id. at para

4. Further, the BOP did not specify whether those ten inmates are at the satellite



      6
        Kentucky Coronavirus Map and Case Count,
https://www.nytimes.com/interactive/2020/us/kentucky-coronavirus-cases.html
      7
          COVID Inmate Testing, https://www.bop.gov/coronavirus/

                                           8
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.132 Filed 06/25/20 Page 17 of 34




camp, where Howard is serving his sentence, or at FCI Ashland – meaning that the

testing rate of Howard’s fellow inmates could very well be 0%.

      The extremely low testing rate is not surprising given statements from BOP

representatives that “[t]he goal of [its] reporting is to provide the public with insight

as to the current status of our COVID-19 response at various facilities . . . and does

not necessarily account for the unconfirmed (non-tested) cases.”8 One staff member

working within FCI Oakdale, the first BOP facility to report a COVID-19 inmate

fatality, even stated that the BOP was not testing inmates “because they assume if

someone has symptoms, they have it.”9

      These unconfirmed, non-tested cases are most likely spreading like wildfire

in BOP facilities. The small number of federal prisons who have conducted

widespread testing corroborate this. For instance, FCI Lompoc, which houses 939

inmates,10 reported 921 confirmed cases of COVID-1911 – surpassing the total



      8
         Bureau of Prisons Underreporting COVID-19 Outbreak in Prison,
https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-prisons-
underreporting-outbreaks-in-prison/#d517db87ba32
      9
         ‘Something is Going to Explode’: When Coronavirus Strikes a Prison,
https://www.nytimes.com/2020/04/18/magazine/oakdale-federal-prison-
coronavirus.html
      10
           FCI Lompoc, https://www.bop.gov/locations/institutions/lof/
      11
           See COVID Inmate Testing, supra note 7.


                                           9
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.133 Filed 06/25/20 Page 18 of 34




infections among residents within the county where the facility was located.12 FMC

Fort Worth and FCI Terminal Island similarly reported shockingly high infection

rates after mass testing.13 The BOP, who is now publishing testing data, confirms

that only 20% of its inmates have been tested, and those who have been, are testing

positive at an absolutely horrifying rate of 31%.14 This spate of testing demonstrates

that COVID-19 is circulating in prisons in much greater numbers than the BOP’s

reporting suggests.

      Howard himself reports that no inmates at the satellite camp are being tested.

This is alarming considering the CDC’s recent findings that at least 35% of

individuals who contract COVID-19 are asymptomatic (possibly up to 50%) and,

further, that 40% of those who do spread the virus once infected do so prior to

symptom onset.15 See also In re Manrique, No. 19-mj-71055-MAG-1 (TSH), 2020



      12
            Lompoc    Prison   COVID-19     Cases     Skyrocket    to            599,
https://www.independent.com/2020/05/07/lompoc-prison-covid-19-cases-
skyrocket-to-599/
      13
         More Than 600 Inmates Test Positive for COVID-19 at Federal Prison in
Fort Worth, https://www.nbcdfw.com/news/coronavirus/more-than-600-inmates-
test-positive-for-covid-19-at-federal-prison-in-fort-worth/2367644/; Nearly Half of
Inmates at Terminal Island Federal Prison Infected with Coronavirus,
https://www.dailybreeze.com/2020/04/29/nearly-half-of-inmates-at-terminal-
island-federal-prison-infected-with-coronavirus/
      14
           See COVID Inmate Testing, supra note 7.
      15
                COVID-19          Pandemic         Planning         Scenarios,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html

                                         10
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.134 Filed 06/25/20 Page 19 of 34




U.S. Dist. LEXIS 50017, at *1 (N.D. Cal. Mar. 19, 2020) (noting that “the [BOP]

management plan itself acknowledges [that] symptoms of COVID-19 can begin to

appear 2-14 days after exposure, so screening people based on observable symptoms

is just a game of catch up. . . We don’t know who’s infected” (emphasis added)).

      Accordingly, many district courts rightly express that it matters not how many

cases the BOP has “confirmed” because that number is meaningless without

adequate testing. United States v. Rahim, No. 16-20433, 2020 U.S. Dist. LEXIS

89355, at *8-9 (E.D. Mich. May 21, 2020) (“the Court is not persuaded that a lack

confirmed cases alone [in a BOP facility] is a compelling reason not to grant relief

if a defendant otherwise qualifies”); United States v. Pomante, No. 19-20316, 2020

U.S. Dist. LEXIS 85626, at *9 (E.D. Mich. May 15, 2020) (“Until the BOP increases

its testing capacity, a lack of confirmed cases has very little bearing on the amount

of actual cases in a federal prison”).

      To make matters worse, correctional settings inherently prevent inmates from

protecting themselves from infectious disease like COVID-19 because of prison

living conditions. Although BOP facilities have been on lockdown for months to try

to combat the unique challenges prisons are facing, inmates still remain in close

proximity to each other, unable to practice social distancing, and share the same

ventilation system, phones, showers, computers, and so on without any sanitation.

All it takes is one sneeze, cough, or breath from an infected inmate to release



                                         11
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.135 Filed 06/25/20 Page 20 of 34




respiratory droplets containing infections particles into the ventilation system or onto

any surface. Ex. I, para 7. Accordingly, both the CDC and courts within this district

have emphasized the heightened dangers inmates face due to their living situation.16

      Things have apparently gotten so bad within BOP facilities that the Union

which represents BOP guards across the country filed an Imminent Danger

complaint with the Occupational Safety and Health Administration (“OSHA”).

Exhibit J, OSHA Complaint. The complaint alleges that staff, including those

working at FCI Ashland, have not been allowed to properly self-quarantine after

coming into contact with inmates suspected of having COVID-19, have not been

provided the proper personal protection equipment, and have even been called back

to work after being sent home for possible exposure. Id. The complaint concludes

that “[BOP’s] actions described herein are proliferating the spread of a known and

deadly contagion both within our prison system and to our surrounding communities.




      16
         See United States v. Atwi, No. 18-20607, 2020 U.S. Dist. LEXIS 68282, at
*11 (E.D. Mich. Apr. 20, 2020) (“There can be little doubt that incarcerated
individuals face an even greater risk of transmission, given the conditions frequently
present in correctional and detention facilities”); Interim Guidance on Management
of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention
Facilities, CDC (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/community/correction-detention/guidance-correctional-detention.html
(“Incarcerated/detained persons live, work, eat, study, and recreate within
congregate environments, heightening the potential for COVID-19 to spread once
introduced”).


                                          12
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.136 Filed 06/25/20 Page 21 of 34




The agency’s actions and inactions are expected to result in death and severe health

complications and/or possible life-long disabilities.” Id.

      The dire warnings contained in the OSHA complaint were, unfortunately, a

prediction of the future, as 88 inmates within the Bureau’s custody have tragically

lost their lives to date.17 It appears that nothing has changed with FCI Ashland since

the OSHA complaint was filed either. Howard reports that staff is not actively asking

inmates if they are experiencing symptoms, and only some officers are wearing

masks. The only monitoring the facility has conducted are three temperature checks

dating back to the beginning of April.

      In short, despite BOP efforts, the bottom line is that “individuals housed

within our prison systems nonetheless remain particularly vulnerable to infection.”

United States v. Vo Duong Tran, No. CR 08-00197-DOC, 2020 U.S. Dist. LEXIS

65414, at *5-6 (C.D. Cal. Apr. 10, 2020). See also United States v. Martin, No. 18-

CR-834-7 (PAE), 2020 U.S. Dist. LEXIS 63451, at *7 (S.D.N.Y. Apr. 10, 2020)

(“The crowded nature of federal detention centers . . . present an outsize risk that the

COVID-19 contagion, once it gains entry, will spread.”). With the lackluster efforts

taken by FCI Ashland to contain COVID-19, it is a very real possibility that

Howard’s remaining 21 months of incarceration may be transformed into a death

sentence.


      17
           See COVID-19 Cases, https://www.bop.gov/coronavirus/

                                          13
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.137 Filed 06/25/20 Page 22 of 34




      2.     Howard’s Underlying Health Conditions

      Howard is even more at risk than the general population at the satellite camp

at FCI Ashland for catastrophic health consequences should he contract COVID-19.

      Howard is a clinically obese, diabetic, 63-year old. He also suffers from

hypertension, chronic Hepatitis C, and hyperlipidemia. Exhibit K, BOP Medical

Records pg. 12. The BOP has accordingly designated Howard as a chronic care

inmate. Exhibit L, Individualized Re-Entry Plan. Each of these five underlying

conditions, combined with Howard’s age, will be addressed in turn. All heighten

Howard’s vulnerability to developing a severe case of COVID-19 on their own.

      First, the CDC explicitly recognizes that people with diabetes are at high-risk

for severe illness from COVID-19.18 According to a study published by the CDC,

the fatality rate for patients with diabetes was 7.3%, while the fatality rate was 0.9%

for those with no underlying health conditions.19 District courts across the country

have accordingly granted compassionate release to inmates facing increased risk due

to being diabetic. See Howard v. United States, No. 16-cr-20222-2, 2020 U.S. Dist.



      18
        People Who Are At Higher Risk, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-higher-risk.html.
      19
          See Interim Clinical Guidance for Management of Patients with
Confirmed Coronavirus Disease (COVID-19), CDC (Jun. 2, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
patients.html


                                          14
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.138 Filed 06/25/20 Page 23 of 34




LEXIS 90130, at *8 (E.D. Mich. May 22, 2020) (labeling the government’s

argument that a defendant was not at risk because his diabetes was well controlled

as medical minutiae, unpersuasive, and ultimately granting release); Harrell v.

United States, No. 13-20198, 2020 U.S. Dist. LEXIS 92944, at *7 (E.D. Mich. May

28, 2020) (noting that “the CDC states that people with diabetes, of any kind, are

vulnerable because, diabetes-related health problems can make it harder to overcome

COVID-19); United States v. Reddy, No. 13-cr-20358, 2020 U.S. Dist. LEXIS

82208, at *18 (E.D. Mich. May 11, 2020) (concluding that the combination of an

inmate’s conditions “including her Type II diabetes and hypertension – substantially

increases her risk of dire medical consequences”).

      Second, Howard’s medical records state that he has a history of hypertension

and that he receives medication to keep his blood pressure controlled. Ex. M. pg. 1,

8. Although hypertension is not explicitly noted on the CDC’s list of underlying

health conditions which heighten an individual’s fatality risk should they contract

COVID-19, the CDC has recognized hypertension as a risk factor in subsequent

studies. Id. The CDC’s Interim Clinical Guidance states that “[h]eart disease,

hypertension, prior stroke, diabetes, chronic lung disease, and chronic kidney disease

have all been associated with increased illness severity and adverse outcomes.”5 The

same study also reported that individuals who contracted COVID-19 and also

suffered from hypertension had a mortality rate of 6%, compared to the 0.9% fatality



                                         15
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.139 Filed 06/25/20 Page 24 of 34




rate for persons with no known underlying health issues. Id. Many district courts

have agreed with such study, the CDC’s Interim Clinical Guidance for Management

of Patients with Confirmed Coronavirus Disease, and cited its findings in concluding

that hypertension increases an inmate’s risk.20

      Third, the CDC also recognizes that individuals with liver disease face an

increased risk of developing severe complications if infected with COVID-19.

Howard’s medical records indicate that he has chronic Hepatitis C, and that it was

bad enough that he was being “evaluated for priority level and possible treatment”

for the disease. Ex. K, pg. 12. Hepatitis C is “a viral infection that affects the liver”

which can “lead to serious liver problems, including cirrhosis or liver cancer.”21

District courts and the government have consequently recognized the heightened risk

imposed on those suffering from Hepatitis C. United States v. Stephenson, No. 3:05-

CR-00511, 2020 U.S. Dist. LEXIS 89591, at *14-16 (S.D. Iowa May 21, 2020)



      20
          United States v. Scparta, No. 18-cr-578 (AJN), 2020 U.S. Dist. LEXIS
68935, at *29 (S.D.N.Y. Apr. 19, 2020) (“The Centers for Disease Control has
identified hypertension as a comorbidity that increases the likelihood of serious risk
from COVID-19); United States v. Lacy, No. 15-CR-30038, 2020 WL 2093363, at
*6 (C.D. Ill. May 1, 2020) (“Besides obesity, Defendant suffers from hypertension
and diabetes, both of which he manages with medication. Any one of these three
factors alone would increase the serious risks of COVID-19 for Defendant”)
(emphasis added)).
      21
         U.S. Department of Health and Human Services, Hepatitis C Quick Facts,
https://www.hhs.gov/opa/reproductive-health/fact-sheets/sexually-transmitted-
diseases/hepatitis-c/index.html


                                           16
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.140 Filed 06/25/20 Page 25 of 34




(granting compassionate release to a “Defendant . . . [who pointed] to authorities

showing that long-term hepatitis C infections weaken the immune system. The

government [did] not dispute the health risks”) (collecting articles explaining

Hepatitis C’s negative impact on immune systems).22

      The CDC also recommends that people infected with hepatitis C should

“continue to maintain a healthy lifestyle” because that “is the best way to keep your

immune system healthy.”23 However, because of the lockdown, Howard has not

been able to follow this advice. Howard has been unable to exercise and only gets 2

hours of yard time every 7 days. Howard’s medical records show that he weighted

219 pounds in 2018. Ex. K, pg. 8. Although Howard has not had access to a scale,

he reports weight gain due to the lockdown.

      Consequently, in addition to the risks that Howard faces because of his

hypertension and diabetes, he also faces risks due to his weight. Studies have found




      22
         See also United States v. Copeland, No. 03-cr-01120 (FB), 2020 U.S. Dist.
LEXIS 87983, at *3 (E.D.N.Y. May 19, 2020) (reducing an inmate’s sentence to
time served who suffered from, among other things, hepatitis C); Miller v. United
States, No. 16-20222-1, 2020 U.S. Dist. LEXIS 62421 (E.D. Mich. Apr. 9, 2020), at
*3 (same); United States v. Hammond, 2020 U.S. Dist. LEXIS 67331, *26 (D.D.C.
April 16, 2020) (“Aside from conditions related to his cancer and its treatment,
defendant has also been diagnosed with hypertension, Hepatitis C, both serious
medical conditions in their own right”).
      23
         People with Liver Disease, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/liver-disease.html


                                         17
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.141 Filed 06/25/20 Page 26 of 34




that individuals with a BMI over 30 are at an increased risk for serious complications

if they contract COVID-19.24 The CDC additionally lists a BMI greater than 40 as

heightening an individual’s vulnerability.25 With a BMI of 37.6 kg/m2, even before

his lock down weight gain, Howard is at risk.26 See also United States v. Delgado,

No. 3:18-cr-17-(VAB)-1, 2020 U.S. Dist. LEXIS 84469, at *8 (D. Conn. Apr. 30,

2020) (granting compassionate release to an inmate with a BMI over 30 based on an

study which found that "obesity of patients was the single biggest chronic factor,

after age, in whether those with COVID-19 had to be admitted to a hospital” and

defining obesity “as a BMI of 30 and higher”); United States v. White, No. 13-cr-

20653-1, 2020 U.S. Dist. LEXIS 88542, at *3-4 (E.D. Mich. May 20, 2020)

(granting compassionate release to an inmate with a BMI of 38.6 because he



      24
          See Obesity in Patients Younger Than 60 Years Is a Risk Factor for
COVID-19        Hospital     Admission.        Clinical  Infectious     Diseases,
https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa415/5818333
(“Of the 3615 individuals who tested positive for COVID-19, 775 (21%) had a body
mass index (BMI; kg/m2) 30–34”); Hospitalization Rates and Characteristics of
Patients Hospitalized with Laboratory-Confirmed Coronavirus Disease 2019, CDC,
https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm?s_cid=mm6915e3_w
(defining obesity as a body mass index ≥ 30 kg/m2 and finding that among patients
age 18–49 and 50–64, obesity was the most common comorbidity).
      25
           See People Who Are At Higher Risk, supra note 18.
      26
          Howards medical reports indicated that he was 5 foot 4 inches and 218
pounds in 2017. According to a BMI calculator on the CDC’s website, his BMI is
37.6. https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_
calculator/bmi_calculator.html


                                         18
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.142 Filed 06/25/20 Page 27 of 34




“qualifie[d] as obese by medical standards due to his BMI — in fact, he is at the top

of the obese range and nearly qualifies as severely obese”) (internal quotations

omitted).

      Fifth, Howard’s medical records indicate that he also suffers from, and is

medicated for, hyperlipidemia. Ex. K. The government itself has previously

recognized that hyperlipidemia, in circumstances like those presented here, does

indeed heighten an individual’s risk of serious complications should they contract

COVID-19. See United States v. Daugerdas, No. 09cr581, 2020 U.S. Dist. LEXIS

77658, at *7 (S.D.N.Y. May 1, 2020) (“Daugerdas contends—and the Government

does not dispute—that he suffers from Type 2 diabetes, obesity, hypertension, and

high cholesterol, which expose individuals to a higher risk of serious illness from

COVID-19”). Howard’s medical records also specify that his ASCVD score is 20%

due to his hyperlipidemia Ex. K, pg. 12 – putting Howard in the highest risk group

possible for having a cardiovascular problem like a heart attack or stroke within the

next ten years. Exhibit M, Understanding Your ASCVD Risk Score.

      Finally, Howard is 63 years old. Although he is two years shy of being 65,

which the CDC recognizes as increasing an individual’s risk of developing a severe

case of COVID-19, a CDC study has also recognized that Howard’s current age

renders him more vulnerable. According to the Planning Scenarios study published

by the CDC, individuals between 50 and 64 years old are still at higher increased



                                         19
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.143 Filed 06/25/20 Page 28 of 34




risk.27 Moreover, at 63, Howard is older than about 96% of the rest of the prison

population, making him by definition higher risk than the vast majority of inmates.28

      In sum, Howard is at a heightened risk for developing catastrophic health

consequences should he contract because of his age, diabetes, hypertension, obesity,

Hepatitis C, and hyperlipidemia. Such conditions, therefore, when viewed in light of

the high probability that Howard will be exposed to COVID-19 at FCI Ashland,

present compelling and extraordinary reasons for his compassionate release.

Rodriguez, 2020 U.S. Dist. LEXIS 58718 (E.D. Pa. Apr. 1, 2020) (granting

compassionate release to inmate who had served 85% sentence, had health issues

including Type 2 diabetes, essential hypertension, obesity, and liver abnormalities).

      3.       A Sentence Reduction Is Also Consistent With The Sentencing
               Commission’s Policy Statements And The Factors Outlined In §
               3553(a).

      In addition to finding a compelling and extraordinary circumstance warranting

compassionate relief, a court considering a defendant’s motion under Section

3582(c)(1)(A) must decide whether a sentence reduction would “be consistent with

the applicable policy statements issued by the Sentencing Commission” and

supported by the “factors set forth in section 3553(a).” § 3582(c)(1)(A).




      27
           See COVID-19 Pandemic Planning Scenarios, supra note 15.
      28
           Inmate Age, https://www.bop.gov/about/statistics/statistics_inmate_age.jsp


                                          20
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.144 Filed 06/25/20 Page 29 of 34




             a.     Policy Statements

      Section 3582(c)(1)(A) is accompanied by a policy statement and commentary

promulgated by the Sentencing Commission. The relevant section states that a court

may reduce a sentence for “extraordinary and compelling reasons,” including

situations, among others, where an individual is “suffering from a serious physical

or medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” U.S.S.G. § 1B1.13(1)(A). This Court has the

authority to decide what is extraordinary and compelling and is not limited by, only

guided by, the policy statements. Rodriguez, 2020 U.S. Dist. LEXIS 58718 at *4, 6.

For the reasons discussed infra, Howard is at an increased risk for developing life-

threatening conditions should he contract COVID-19. If infected with a severe or

debilitating case of COVID-19, Howard will certainly have a difficult time caring

for himself. Thus, the defendant urges this Court to find that qualifies as an

extraordinary or compelling reason, favoring his early release. United States v.

Sawicz, No. 08-cr-287 (ARR), 2020 U.S. Dist. LEXIS 64418, at *7 (E.D.N.Y. Apr.

10, 2020).

             b.    § 3553(a) Factors

      Similarly, the application of the § 3553(a) factors militates towards Howard’s

compassionate release. In considering what is “sufficient but not greater than



                                          21
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.145 Filed 06/25/20 Page 30 of 34




necessary, to comply with the purposes of [sentencing]”, § 3553(a) instructs a court

to consider the following:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant;

      (2) the need for the sentence imposed—

            (A) to reflect the seriousness of the offense, to promote respect
            for the law, and to provide just punishment for the offense;

            (B) to afford adequate deterrence to criminal conduct;

            (C) to protect the public from further crimes of the defendant;
            and

            (D) to provide the defendant with needed educational or
            vocational training, medical care, or other correctional treatment
            in the most effective manner;

      (3) the kinds of sentences available;

      (4) [the kinds of sentence and sentencing range provided for in the
      USSG]

      (5) any pertinent [Sentencing Commission policy statement]

      (6) the need to avoid unwarranted sentence disparities among
      defendants with similar records who have been found guilty of similar
      conduct; and

      (7) the need to provide restitution to any victims of the offense

Sawicz, 2020 U.S. Dist. LEXIS 64418 at 7, 8 (summarizing § 3553(a)).

      First, Howard recognizes the serious nature of the crimes he committed which

landed him behind bars. At his plea hearing, Howard took accountability for the



                                         22
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.146 Filed 06/25/20 Page 31 of 34




weapon charges. Although his crime involved a gun, he never contested that he was

wrong for possessing it, only disputing his reason – trying to keep children safe.

Furthermore, Howard acknowledges that he was no stranger to the criminal justice

system prior to this case. His prior convictions, however, mostly include petty thefts

and one conviction for armed robbery – which was over 40 years ago. Howard is in

a far different part of his life than he was back then, stating “[I am] 63 years old I

would never do the things I did at 17 years old” in one of his petitions to the BOP.

Ex. F.

         Howard has also tried to better himself while incarcerated. He has taken

advantage of the limited classes available to him in BOP custody after completing

his GED Ex. L, has maintained a job at UNICOR for four years Exhibit N, UNICOR

Inmate Earning Statement, and has avoided any major disciplinary infractions.

Exhibit O, Incident Reports.29 Consequently, should Howard be released he will

live with his granddaughter Breanna Davis in Ann Arbor at 2791 Adrian Dr until his

own home is vacated by the current renters. Additionally, he will have two job offers

waiting for him – one with Local Union 499 and another offer with a transportation

company as a mechanic and/or driver which still stands. Exhibit P, Employment

Offer.


         29
         Although Howard has in fact received disciplinary violations, they have
been for minor non-violent infractions including two cigarette possession and
being late for a call out.

                                         23
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.147 Filed 06/25/20 Page 32 of 34




      In moving this court for a reduction in his sentence, Howard is not trying to

take advantage of the unfortunate circumstances ravaging the country by asking to

be released months into his sentence. See e.g. United States v. Credidio, No. 19 Cr.

111 (PAE), Dkt. 62, 2020 U.S. Dist. LEXIS 58238 (S.D.N.Y. April 2,

2020) (denying compassionate release of a 72-year old defendant where he had only

served two months of a 33 month sentence); United States v. Butler No. 18 Cr. 834

(PAE), Dkt. 461, 2020 U.S. Dist. LEXIS 61021 (S.D.N.Y. Apr. 7, 2020) (denying

compassionate release for a defendant with asthma because he had only served 15

months out of a 60 month sentence).

      Instead, Howard is asking that his sentence, which he has already served the

vast majority of, be reduced in light of his increased vulnerability to catastrophic

health consequences should he contract COVID-19. Such a measure would still

reflect the seriousness of his offense, but would also take into account the

devastating consequences that COVID-19 could inflict on Howard should he have

to serve the rest of his sentence. Furthermore, Howard’s release would not endanger

the public. He will get out of prison, and soon. The question is whether the

theoretical penal benefits of the 17% remaining on his sentence are worth the risk of

Howard dying from COVID-19. Our answer is no.




                                         24
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.148 Filed 06/25/20 Page 33 of 34




B.      ALTERNATIVELY, THIS COURT SHOULD PERMIT HOWARD TO
        COMPLETE HIS SENTENCE IN HOME CONFINEMENT.

     Should this Court decline to reduce Howard’s sentence to time served, Howard

moves this Court to allow him to complete the remaining 17% of his sentence via

home confinement. Pomante, 2020 U.S. Dist. LEXIS 85626 at *9 (imposing a “term

of supervised release equal to the unserved portion of [the] original term of

imprisonment”). Howard would serve his sentence in Ann Arbor at his

granddaughter’s home, where he would be able to isolate himself and better protect

himself from COVID-19. Without any sort of relief, there is a very real possibility

that COVID-19 will transform Howard’s remaining 21months in prison into a death

sentence – as has already happened for 88 fellow inmates in the Bureau’s custody.

                                  III.   CONCLUSION

        For the foregoing reasons, Defendant requests that this Honorable Court enter

an order reducing his sentence.

                                               Respectfully Submitted,

Date: June 25, 2020                            WADE FINK LAW P.C.

                                               /s/ Wade G. Fink
                                               Wade G. Fink (P78751)
                                               Attorneys for William Howard
                                               370 E. Maple Rd., Third Floor
                                               Birmingham, MI 48009
                                               wade@wadefinklaw.com




                                          25
Case 2:12-cr-20751-RHC-DRG ECF No. 33, PageID.149 Filed 06/25/20 Page 34 of 34




                             PROOF OF SERVICE

                I hereby certify that on June 25, 2020, I electronically
                filed the foregoing paper with the Clerk of the Court
                using the ECF system which will send notification of
                such filing to counsel of record.

                                 /s/ Wade G. Fink
                                Wade G. Fink (P78751)
                                Attorneys for William Howard
                                370 E. Maple Rd., Third Floor
                                Birmingham, MI 48009
                                248-712-1054
                                wade@wadefinklaw.com




                                         26
